

117 S2966 IS: American Energy Worker Opportunity Act of 2021
U.S. Senate
2021-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2966IN THE SENATE OF THE UNITED STATESOctober 7, 2021Mr. Brown (for himself, Mr. Casey, Mr. Whitehouse, Ms. Baldwin, Mr. Bennet, Ms. Duckworth, Ms. Smith, and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo provide additional benefits to American workers whose employment has been impacted as a result of the transition to a clean energy economy.1.Short titleThis Act may be cited as the American Energy Worker Opportunity Act of 2021.2.Office of American Energy Workers(a)Establishment of officeNot later than 60 days after the date of enactment of this Act, there shall be established within the Department of the Treasury an office to be known as the Office of American Energy Workers. The Office of American Energy Workers shall be headed by an Assistant Secretary who shall be appointed by the Secretary of the Treasury (referred to in this section as the Secretary).(b)Responsibilities of Assistant SecretaryThe Secretary, acting through the Assistant Secretary, shall be responsible for—(1)hiring personnel and making employment decisions with regard to such personnel;(2)issuing such regulations as may be necessary to carry out the purposes of this section;(3)entering into cooperative agreements with other agencies and departments to ensure the efficiency of the administration of this section;(4)determining eligibility for benefits provided under this section and providing such benefits to qualified individuals;(5)preventing fraud and abuse relating to such benefits;(6)establishing and maintaining a system of records relating to the administration of this section;(7)ensuring that the Office of American Energy Workers is designed a manner that maximizes efficiency and ease of use by qualified individuals, which may include establishment and deployment of mobile field or satellite offices within eligible counties (as defined by the Secretary);(8)consulting with the Secretary of Labor with respect to the benefits provided under this section to avoid duplication with other Federal programs to assist qualified individuals; and(9)administering the programs established under this section.(c)Authorization of appropriationsBeginning in fiscal year 2022 and in each fiscal year thereafter, there is authorized to be appropriated, out of moneys in the Treasury not otherwise appropriated, such sums as may be necessary to administer the office established under subsection (a).(d)Administration(1)Notification(A)In generalNot later than the date that is 90 days before the date of the closure of a coal mine or fossil-fuel intensive plant, the operator of such mine or plant shall provide notice to the Secretary with respect to such closure, including such information as is determined necessary by the Secretary to determine the eligibility of any former employee of such mine or plant for any benefits provided under this section, as well as the amount of such benefits.(B)ComplianceIn determining compliance with the notification requirement of subparagraph (A), the Secretary shall confirm the compliance, as applicable, of the coal mine or fossil-fuel intensive plant with the notification requirements of the Worker Adjustment and Retraining Notification Act (29 U.S.C. 2101 et seq.) through communication with the Secretary of Labor and, as appropriate, the State or the chief elected official of the unit of local government within which the closure of such coal mine or fossil-fuel intensive plant is to occur.(2)ClosureFor purposes of this section, the term closure means—(A)with respect to any coal mine, any reduction in production occurring after the date of enactment of this Act which is accompanied by permanent layoffs; and(B)with respect to any fossil-fuel intensive plant, the permanent closure of 1 or more generating units occurring after the date of enactment of this Act which is accompanied by permanent layoffs.(3)Fossil-fuel intensive plantFor purposes of this section—(A)In generalThe term fossil-fuel intensive plant means a fixed facility for which the primary purpose is processing or utilization of fossil fuels for—(i) the generation of energy or electric power; or(ii)the production of fuels.(B)Oil refineriesThe term fossil-fuel intensive plant shall include oil refineries.(4)Qualified individual(A)In generalFor purposes of this section, the term qualified individual means—(i)any individual—(I)whose employment was terminated as the result of the closure of a coal mine or a fossil-fuel intensive plant;(II)who, prior to such closure, was continually employed at such mine or plant—(aa)for a period of not less than 12 months; and(bb)for an average of not less than 30 hours a week during the 12-month period preceding such closure; and(III)for whom the applicable information has been provided to the Secretary pursuant to paragraph (1); and(ii)any individual who has been determined, pursuant to subparagraph (C), to be a fossil-fuel dependent worker.(B)Railroad and allied industries workersPursuant to regulations issued by the Secretary, the term qualified individual shall include any individual—(i)whose employment as a railroad worker, or whose employment involves coal transportation, maintenance, and supply, was terminated;(ii)whose income during the 12-month period preceding the closure of a coal mine or a fossil-fuel intensive plant has been substantially dependent on the continued operation of such mine or plant (as determined by the Secretary, in coordination with the Secretary of Labor); and(iii)who has applied for benefits provided under this section and has provided the Secretary with such information as determined appropriate by the Secretary.(C)Fossil-fuel dependent workerFor purposes of subparagraph (A)(ii), the term fossil-fuel dependent worker means an individual who, as determined by the Secretary (in coordination with the Secretary of Labor and the Secretary of Energy), is—(i)employed in a fossil-fuel intensive industry at a fixed facility or work site which has been determined to be likely to close within the following 3-year-period; and(ii)eligible for benefits provided under this section based on need.(e)Wage replacement(1)In general(A)PaymentIn the case of any qualified individual, during the applicable period, the Secretary shall provide such individual with payments in an amount which, for each month during such period, is equal to—(i)the average amount of monthly remuneration for employment paid to such individual during the 12-month period prior to the termination of their employment (as described in subsection (d)(4)); minus(ii)an amount equal to the sum of—(I)except as provided under paragraph (5)(B), any wages (as defined in section 3121(a)) received by such individual with respect to employment (as defined in section 3121(b)) during such month;(II)any payments made to such individual pursuant to a Federal benefit program during such month; plus(III)any unemployment compensation (as defined in section 85(b) of the Internal Revenue Code of 1986) during such month.(B)NotificationDuring the applicable period, a qualified individual shall notify the Secretary with respect to any wages, payments, or compensation described in subparagraph (A)(ii).(C)Compliance(i)In generalNotwithstanding section 6103 of the Internal Revenue Code of 1986, with respect to any qualified individual who receives a payment under this subsection for any month, if the Secretary determines that such individual failed to comply with the requirement under subparagraph (B) with respect to such month, such individual shall be subject to a penalty in an amount equal to the lesser of—(I)the amount of such payment for such month; or(II)the amount determined under subparagraph (A)(ii) with respect to such month.(ii)No additional payments(I)In generalNo payment shall be allowed under this subsection for any month during the disallowance period.(II)Disallowance periodFor purposes of subclause (I), the disallowance period shall be any month during the applicable period beginning prior to the date on which an individual described in clause (i) has made full payment with respect to any penalty imposed under such clause.(2)Applicable periodFor purposes of this subsection, the term applicable period means, with respect to any qualified individual, the 60-month period subsequent to the termination of their employment (as described in subsection (d)(4)).(3)Frequency of paymentAny payment required to be provided to a qualified individual under this subsection shall be provided by the Secretary on a basis which is not less frequent than once per month during the applicable period.(4)Adjustment for inflationFor purposes of any payment described in paragraph (1) which is provided to a qualified individual during a calendar year beginning after the date that the employment of such individual was terminated, such amount shall be adjusted in a manner similar to the cost-of-living adjustment determined under section 1(f)(3) of the Internal Revenue Code of 1986 for such calendar year.(5)Tax treatmentAny amount provided to a qualified individual under this subsection shall be treated as—(A)gross income for purposes of the Internal Revenue Code of 1986; and(B)for purposes of section 3101 of such Code, wages received by the individual with respect to employment.(f)Health insurance benefits(1)In generalThe Secretary shall provide the following health insurance benefits:(A)In the case of a qualified individual who is receiving continuation coverage pursuant to part 6 of subtitle B of title I of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1161 et seq.) and section 4980B of the Internal Revenue Code of 1986, the Secretary shall transfer, each month, to the group health plan (or health insurance issuer offering health insurance coverage in connection with such a plan) of such qualified individual, the amount required to cover the same percentage of the qualified individual's monthly premium (including coverage for any qualified beneficiaries) that such individual's former employer contributed toward such premium during the individual's employment.(B)In the case of a qualified individual who is not eligible for continuation coverage as described in subparagraph (A), the Secretary shall transfer to the qualified individual, each month, an amount equal to the amount that the individual's former employer contributed each month towards premiums for enrollment of the individual and qualified beneficiaries in a group health plan (including any health insurance coverage offered in connection with such a plan), adjusted in accordance with the average increase in health insurance premiums for plans offered at the gold level of coverage (as described in section 1302(d)(1) of the Patient Protection and Affordable Care Act (42 U.S.C. 18022(d)(1))) in the individual market in the applicable State. This amount shall not be considered as gross income for purposes of the Internal Revenue Code of 1986 provided that the individual provides proof that it has been used to purchase health insurance coverage that qualifies as minimum essential coverage (as defined in section 5000A(f) of the Internal Revenue Code of 1986).(2)Reduction of premiums payable by individualsIn the case of a qualified individual and qualified beneficiaries receiving benefits described in paragraph (1)(A) during the applicable period of coverage described in paragraph (3)(A), such individual and beneficiaries shall be treated for purposes of part 6 of subtitle B of title I of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1161 et seq.) and section 4980B of the Internal Revenue Code of 1986 as having paid in full the amount of such premium for a month if such qualified individual and qualified beneficiary pays the total monthly premium due, less the amount of benefits paid on behalf of such individual and beneficiaries pursuant to paragraph (1)(A).(3)Period of coverage with respect to COBRA continuation coverageFor purposes of this subsection, the following shall apply:(A)In generalSubject to subparagraph (B), with respect to a qualified individual or qualified beneficiary who is receiving continuation coverage pursuant to part 6 of subtitle B of title I of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1161 et seq.) and 4980B of the Internal Revenue Code of 1986, the period of coverage described in section 602(2) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1162(2)) and section 4980B(f)(2)(B) of the Internal Revenue Code of 1986 is deemed to extend to the date which is 5 years after termination of the qualified individual's employment.(B)End of planWith respect to a qualified individual and qualified beneficiaries described in subparagraph (A), if the employer ceases to provide any group health plan to any employee before the period of coverage described in such subparagraph ends, or if the qualified individual and qualified beneficiaries become ineligible for continuation coverage (other than for reasons described in paragraph (4)(A)(ii)), such qualified individual and qualified beneficiaries shall be eligible for benefits described in paragraph (1)(B).(4)Duration of benefits(A)Benefits with respect to COBRA continuation coverageThe benefits described in paragraph (1)(A) shall continue until the earlier of—(i)the date that is 5 years after closure of a coal mine or fossil-fuel intensive plant; or(ii)the date on which the qualified individual or qualified beneficiary becomes ineligible for continuation coverage pursuant to subparagraph (C) or (D)(ii) of section 602(2) of Employee Retirement Income Security Act of 1974 (29 U.S.C. 1162(2)) or clause (iii) or (iv) of section 4980B(f)(2)(B) of the Internal Revenue Code of 1986.(B)Other benefitsThe benefits described in paragraph (1)(B) shall continue until the date that is 5 years after closure of a coal mine or fossil-fuel intensive plant.(C)Special ruleWith respect to a qualified individual and qualified beneficiaries, section 602(2)(C) of the Employee Retirement Income Security Act of 1974 and section 4980B(f)(2)(B)(iii) of the Internal Revenue Code of 1986 shall apply only if, with respect to such individual and beneficiaries, at least 2 consecutive premium payments are not made. (5)OutreachThe Secretary of Labor, in consultation with the Secretary of the Treasury and the Secretary of Health and Human Services, shall provide outreach consisting of public education and enrollment assistance relating to premium assistance provided under this subsection, that targets employers, group health plan administrators, public assistance programs, States, health insurance issuers, and other entities as determined appropriate by such Secretaries. Such outreach shall initially focus on individuals electing COBRA continuation coverage. Information on premium assistance, including enrollment, shall be made available on the websites of the Departments of Labor, Treasury, and Health and Human Services. (6)DefinitionsIn this subsection—(A)the terms group health plan, health insurance coverage, and health insurance issuer have the meanings given such terms in section 733 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1191b); and(B)the term qualified beneficiary has the meaning given such term in section 607(3)(A) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1167(3)(A)). (g)Retirement savings contributions(1)In generalIn the case of a qualified individual, the Secretary shall pay to such individual amounts equal to the amount of employer contributions (other than elective deferrals) which were made to a qualified retirement plan (as defined in section 4974(c) of the Internal Revenue Code of 1986) of the individual as of the last month the individual was employed by the employer. Such payments shall be made on the same schedule as employer contributions under the plan.(2)Tax treatment of contributionsIf the qualified individual demonstrates that the payments made under paragraph (1) are contributed to a qualified retirement plan (as so defined) of the individual, such payments shall be treated for purposes of the Internal Revenue Code of 1986 as if they had been made as employer contributions. (h)Educational benefits(1)DefinitionsIn this subsection:(A)ChildThe term child means, with respect to any qualified individual, a son or daughter of such individual.(B)Public, in-State institution or vocational schoolThe term public, in-State institution or vocational school means a public institution of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))), or a public vocational school, of the State in which the qualified individual or child resides.(2)In generalThe Secretary of Education shall carry out a program of educational assistance for any qualified individual and child of a qualified individual that is comparable to the program of education assistance administered by the Secretary of Veterans Affairs under chapter 33 of title 38, United States Code, except that—(A)a qualified individual, and each child of a qualified individual, may receive the educational assistance provided under the program; and(B)the educational assistance shall only be available for use—(i)at a public, in-State institution or vocational school; or(ii) for a program of training services included on the most recent list of eligible training programs issued under section 122(d) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3152(d)) by the Governor of the State in which the qualified individual or child of a qualified individual resides.(i)Priority for employmentThe Secretary, in coordination with the Secretary of Labor, the Secretary of Commerce, and the Secretary of Energy, shall, with respect to any clean energy grants which are made available after the date of enactment of this Act, give priority to employers that intend to hire qualified individuals.(j)Effective dateThis section shall take effect on the date of the establishment of the Office of American Energy Workers (as described in subsection (a)).